Citation Nr: 1141257	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent from September 28, 2005 to November 21, 2008 for degenerative disc disease of the cervical spine, and entitlement to a rating in excess of 30 percent since November 21, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the July 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine, and assigned an initial 20 disability rating, effective from September 28, 2005, the date of receipt of his claim.  The Veteran appealed the initially assigned rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

During the pendency of the appeal, in a December 2008 rating decision, the RO increased the 20 percent rating to 30 percent effective November 21, 2008, the date of a VA compensation examination.  Thus, in accordance with Fenderson, the issues properly before the Board are as stated on the title page of the decision.  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating for all time periods at issue, unless he expressly indicates otherwise).

However, the Board must remand this claim to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.



REMAND

The Veteran's degenerative disc disease of the cervical spine was last examined for compensation purposes, specifically to include range of motion testing, in November 2008.  As a result of this November 2008 examination, the Veteran received a higher 30 percent disability rating and also a separate 10 percent rating for radiculopathy of the right upper extremity.  However, in a statement submitted by the Veteran in May 2011, he argued that his neck disability has increased in severity.  Specifically, the Veteran testified during his August 2011 Travel Board hearing, that the November 2008 examination was brief and he felt hurried by the examiner.  He also stated that he thinks he is now suffering from radiculopathy in his left upper extremity.  Given the Veteran's current assertions and the staleness of the 2008 VA examination, the Board finds that the Veteran must be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2011).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995).

It is acknowledged that the Veteran underwent a VA neurological examination in May 2011.  However, as previously noted, the Veteran asserts that his neck disability, as a whole, has worsened.  Thus, while some pertinent tests were conducted at the 2011 examination, to ensure that the Veteran's disability evaluation is current and complete, the Board finds that additional development is required.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his degenerative disc disease of the cervical spine.  If he has, attempt to obtain these additional records.  Of note, by history the Veteran has received treatment at the VAMC in Portland, Oregon; VA Outpatient Treatment Clinic in Bend, Oregon; Therapeutic Associates; and, The Center of Orthopedic and Neurosurgical Care and Research.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After completing #1, schedule the Veteran for another VA compensation examination to reassess the severity of his cervical spine disability.  The examiner's or examiners' findings shall specifically include range of motion, the presence or absence of any ankylosis, and any associated neurological impairment, particularly of the upper extremities.  If possible, the examiner shall also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  

3.  Then readjudicate the claim in light of any additional evidence that has been submitted or obtained, including the VA compensation examination.  If additional compensation is not granted to his satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


